Citation Nr: 0405336	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-17 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for left ankle disability.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1978 
and a period of service in the Oklahoma National Guard from 
October 1979 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claims seeking 
service connection for bilateral ankle disability, bilateral 
hearing loss and left knee disability.  The veteran perfected 
a timely appeal of these determinations to the Board.

In his November 2002 Substantive Appeal, the veteran filed an 
informal claim of service connection for flat feet.  To date, 
this issue has not been considered by VA and it is referred 
to the RO for appropriate action.

In June 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted at the local VA office 
before the undersigned Veterans Law Judge (formerly known as 
a Board Member).  During the hearing, the veteran 
specifically withdrew his claim of service connection for 
right ankle disability.  As such, this issue is not before 
the Board.  38 C.F.R. § 20.204(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

For the reasons set forth below, each of the veteran's claims 
of service connection must be remanded for additional 
development and adjudication.

As a preliminary matter, the Board notes that there has 
recently been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  This 
liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

To date, VA has associated the veteran's service medical 
records corresponding to his period of service in the 
National Guard, and has only obtained his Report of Medical 
History and Report of Medical Examination at service entry, 
each dated in June 1974.  VA has made several unsuccessful 
attempts to obtain the veteran's complete service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  In this regard, the Board notes that 
the Veterans Benefits Administration Manual M21-1, Subchapter 
IV (Manual) paragraph 4.25 provides that a partial list of 
alternate documents that might substitute for service medical 
records in decisions relating to service connection for a 
disability includes:  (1) VA military files; (2) statements 
from service medical personnel; (3) "buddy" certificates or 
affidavits; (4) state or local accident and police reports; 
(5) employment physical examinations; (6) medical evidence 
from hospitals, clinics and private physicians by which or by 
whom a veteran may have been treated, especially soon after 
separation; (7) letters written during service; (8) 
photographs taken during service; (9) pharmacy prescription 
records; and (10) insurance examinations.  In light of the 
above, the Board concludes that, pursuant to the VCAA, on 
remand, the RO must advise the veteran of the above 
alternative means and attempt to obtain any outstanding 
service records by contacting the NPRC and through 
alternative means, including those identified in the Manual.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

In addition, the claims folder shows that the veteran has 
received treatment for his bilateral hearing loss and left 
knee disability, and during the June 2003 Board hearing, he 
testified that he had received treatment in January 2003 for 
his left ankle and left knee conditions at the Oklahoma City, 
Oklahoma, VA Medical Center; however, no records of his care 
at that facility, dated since August 2002, have been 
obtained.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  During the 
hearing, the veteran also reported that he was incarcerated 
at the Oklahoma City Correctional Center from 1987 to 2001.  
As such, that institution may well have pertinent records of 
the veteran's care for one or more of the conditions for 
which the veteran is asserting service connection.  Pursuant 
to the VCAA, VA must obtain these records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) (2003).  

With respect to his left ankle claim, the veteran reports 
that he broke his left ankle after twisting it in a hole 
during his period of active duty in the 1970s and was 
hospitalized in the Presidio while stationed at Fort Ord, 
California, to treat the condition.  Further, he testified 
that he had a cast applied for approximately 45 days to two 
months and asserts that he has current left ankle disability 
related to that in-service injury.  As such, pursuant to the 
VCAA, the Board finds that the veteran must be scheduled for 
a pertinent VA examination and in the examination report, the 
examiner must offer opinions as to the likelihood that any 
left ankle disability found to be present is related to or 
had its onset during service.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

As to the veteran's bilateral hearing loss claim, a review of 
the medical evidence of record shows that the veteran has 
bilateral hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2003).  In support of this claim, the 
veteran reports that his hearing loss is related to in-
service acoustic trauma, and his representative cites the 
Court's decision in Hensley v. Brown, 5 Vet. App. 155, 159 
(1993), essentially for the proposition that evidence of a 
current hearing loss disability for VA compensation purposes 
and a medically sound basis for attributing that disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  As such, the Board agrees with 
Disabled American Veterans that this issue must be remanded 
to afford the veteran a VA examination to access his hearing 
acuity and to determine whether it is at least as likely as 
not that any hearing loss is related to or had its onset 
during service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Finally, the service medical records for the veteran's 
National Guard service confirm that he injured his left knee 
in February 1986 "while disembarking 2 1/2 ton vehicle."  
Further, during the June 2003 Board hearing, he testified 
that he has had chronic and recurrent left knee problems 
since that time.  In this regard, the Board notes that in 
Charles v Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that the veteran is competent to report that he or 
she has experienced a continuity of symptoms since service.  
As such, pursuant to the VCAA, the Board finds that the 
veteran must be scheduled for a pertinent VA examination and 
that in the examination report, the examiner must offer an 
opinion as to the likelihood that any left knee disability 
found to be present is related to or had its onset during 
service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  In concluding that this examination is 
necessary, the Board is mindful that he was formally 
evaluated by VA in January 2002 and that the examiner found 
no current left knee disability.  The Board points out, 
however, that since that times the veteran has been seen by 
VA on an outpatient basis and has been diagnosed as having 
left knee osteoarthritis.  Thus the examination is also 
necessary to resolve these conflicting medical impressions.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should use all available 
resources, to include the assistance of 
the NPRC, to obtain records of the 
veteran's treatment during service, to 
include any records of inpatient care.  
The RO should also seek alternative 
sources for the veteran's service medical 
records consistent with that set forth in 
Veterans Benefits Administration Manual 
M21-1, Subchapter IV (Manual) paragraph 
4.25.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any left 
ankle, hearing loss and left knee 
problems since his discharge from service 
in June 1978.  This should specifically 
include records of his care at the 
Oklahoma City, Oklahoma, VA Medical 
Center, dated since August 2002.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  The RO should request, directly from 
the Oklahoma City Correctional Center, 
where the veteran was reportedly 
incarcerated from 1987 to 2001, copies of 
any pertinent medical records it has 
concerning the veteran.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  All attempts to fulfill this 
development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that 
fact should be clearly noted and the 
veteran must be informed in writing.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any left ankle or left knee disability 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all left ankle 
and left knee pathology found to be 
present.  Thereafter, the examiner should 
offer an opinion as to the likelihood 
that any left ankle or left knee 
condition is either related to or had its 
onset during his period of service.  The 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any hearing loss found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing, including an audiological 
evaluation, should be accomplished.  The 
examiner should rule in or exclude a 
diagnosis of hearing loss, and if the 
disability is diagnosed, the examiner 
must offer an opinion as to whether it is 
at least as likely as not that the 
condition is either related to in-service 
acoustic trauma or had its onset during 
service.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

8.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


